
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3


NEW WORLD RESTAURANT GROUP, INC.

EXECUTIVE EMPLOYEE INCENTIVE PLAN

(effective December 19, 2003)


--------------------------------------------------------------------------------

Table of Contents

 
   
  Page

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYEE INCENTIVE PLAN   1 ARTICLE I   INTRODUCTION   1   1.1  
Establishment   1   1.2   Purposes   1   1.3   Effective Date   1 ARTICLE II  
DEFINITIONS   1   2.1   Definitions   1   2.2   Gender and Number   3 ARTICLE
III   PLAN ADMINISTRATION   3   3.1   General   3   3.2   Delegation by
Committee   3 ARTICLE IV   STOCK SUBJECT TO THE PLAN   3   4.1   Number of
Shares   3   4.2   Limit on Option Grants   4   4.3   Other Shares of Stock   4
  4.4   Adjustments for Stock Split, Stock Dividend, Etc.   4   4.5   Other
Distributions and Changes in the Stock   4   4.6   General Adjustment Rules   4
  4.7   Determination by the Committee, Etc.   5 ARTICLE V   CORPORATE
REORGANIZATION; CHANGE OF CONTROL   5   5.1   Adjustment of Awards   5   5.2  
Assumption or Substitution of Options   5   5.3   Corporate Transaction   5
ARTICLE VI   PARTICIPATION   6 ARTICLE VII   OPTIONS   6   7.1   Grant of
Options   6   7.2   Stock Option Agreements   7   7.3   Restrictions on
Incentive Options   9   7.4   Transferability   9   7.5   Shareholder Privileges
  10 ARTICLE VIII   RIGHTS OF PARTICIPANTS   10   8.1   Service   10   8.2   No
Plan Funding   10 ARTICLE IX   GENERAL RESTRICTIONS   10   9.1   Investment
Representations   10   9.2   Compliance with Securities Laws   10   9.3  
Changes in Accounting Rules   10 ARTICLE X   OTHER EMPLOYEE BENEFITS   11
ARTICLE XI   PLAN AMENDMENT, MODIFICATION AND TERMINATION   11 ARTICLE XII  
WITHHOLDING   11   12.1   Withholding Requirement   11   12.2   Withholding With
Stock   11 ARTICLE XIII   REQUIREMENTS OF LAW   12   13.1   Requirements of Law
  12   13.2   Federal Securities Law Requirements   12   13.3   Governing Law  
12 ARTICLE XIV   DURATION OF THE PLAN   12

i

--------------------------------------------------------------------------------

NEW WORLD RESTAURANT GROUP, INC.
EXECUTIVE EMPLOYEE INCENTIVE PLAN

ARTICLE I
INTRODUCTION

        1.1   Establishment. New World Restaurant Group, Inc., a Delaware
corporation, effective January 1, 2004, hereby establishes the New World
Restaurant Group, Inc. Employee Incentive Plan (the "Plan") for certain
employees of the Company (as defined in subsection 2.1(i)) and certain
consultants to the Company. The Plan permits the grant of incentive stock
options within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended to certain key employees of the Company and non-qualified stock
options to certain key employees and consultants to the Company.

        1.2   Purposes. The purposes of the Plan are to provide those who are
selected for participation in the Plan with added incentives to continue in the
long-term service of the Company and to create in such persons a more direct
interest in the future success of the operations of the Company by relating
incentive compensation to increases in shareholder value, so that the income of
those participating in the Plan is more closely aligned with the income of the
Company's shareholders. The Plan is also designed to provide a financial
incentive that will help the Company attract, retain and motivate the most
qualified employees and consultants.

        1.3   Effective Date. The initial effective date of the Plan is
December 19, 2003.

ARTICLE II
DEFINITIONS

        2.1   Definitions. The following terms shall have the meanings set forth
below:

        (a)   "Affiliated Corporation" means any corporation or other entity
that is affiliated with New World Restaurant Group, Inc. through stock ownership
or otherwise and is designated as an "Affiliated Corporation" by the Board,
provided, however, that for purposes of Incentive Options granted pursuant to
the Plan, an "Affiliated Corporation" means any parent or subsidiary of the
Company as defined in Section 424 of the Code.

        (b)   "Board" means the Board of Directors of New World Restaurant
Group, Inc.

        (c)   "Code" means the Internal Revenue Code of 1986, as it may be
amended from time to time.

        (d)   "Committee" means a committee consisting of members of the Board
who are empowered hereunder to take actions in the administration of the Plan.
If applicable, the Committee shall be so constituted at all times as to permit
the Plan to comply with Rule 16b-3 or any successor rule promulgated under the
Exchange Act. Except as provided in Section 3.2, the Committee shall select
Participants from Eligible Employees and Eligible Consultants of the Company and
shall determine the awards to be made pursuant to the Plan and the terms and
conditions thereof.

        (e)   "Company" means New World Restaurant Group, Inc. and the
Affiliated Corporations.

        (f)    "Disabled" or "Disability" shall have the meaning given to such
terms in Section 22(e)(3) of the Code.

        (g)   "Effective Date" means the original effective date of the Plan,
January 1, 2004,

        (h)   "Eligible Consultants" means those consultants to the Company who
are determined, by the Committee, to be individuals whose services are important
to the Company and who are eligible to receive Awards, other than Incentive
Options, under the Plan.

        (i)    "Eligible Employees" means those employees (including, without
limitation, officers and directors who are also employees) of the Company or any
subsidiary or division thereof, upon whose judgment, initiative and efforts the
Company is, or will become, largely dependent for the

--------------------------------------------------------------------------------




successful conduct of its business. For purposes of the Plan, an employee is any
individual who provides services to the Company or any subsidiary or division
thereof as a common law employee and whose remuneration is subject to the
withholding of federal income tax pursuant to Section 3401 of the Code. Employee
shall not include any individual (A) who provides services to the Company or any
subsidiary or division thereof under an agreement, contract, or any other
arrangement pursuant to which the individual is initially classified as an
independent contractor or (B) whose remuneration for services has not been
treated initially as subject to the withholding of federal income tax pursuant
to Section 3401 of the Code even if the individual is subsequently reclassified
as a common law employee as a result of a final decree of a court of competent
jurisdiction or the settlement of an administrative or judicial proceeding.
Leased employees shall not be treated as employees under this Plan.

        (j)    "Exchange Act" shall mean the Securities Exchange Act of 1934, as
it may be amended from time to time.

        (k)   "Fair Market Value" means, as of a given date, (i) the closing
price of a Share on the principal stock exchange on which Shares are then
trading, if any (or as reported on any composite index that includes such
principal exchange) on such date, or if Shares were not traded on such date,
then on the next preceding date on which a trade occurred; or (ii) if the Stock
is not traded on an exchange but is quoted on Nasdaq or a successor quotation
system, the mean between the closing representative bid and asked prices for the
Stock on such date as reported by Nasdaq or such successor quotation system; or
(iii) if the Stock is not publicly traded on an exchange and not quoted on
Nasdaq or a successor quotation system, the Fair Market Value of a Share shall
be determined by the Committee acting in good faith. If, upon exercise of an
Option, the exercise price is paid by a broker's transaction as provided in
subsection 7.2(f)(ii)(D), Fair Market Value, for purposes of the exercise, shall
be the price at which the Stock is sold by the broker.

        (l)    "Incentive Option" means an Option designated as such and granted
in accordance with Section 422 of the Code.

        (m)  "Non-Qualified Option" means any Option other than an Incentive
Option.

        (n)   "Option" means a right to purchase Stock at a stated or formula
price for a specified period of time. Options granted under the Plan shall be
either Incentive Options or Non-Qualified Options.

        (o)   "Option Agreement" shall have the meaning given to such term in
Section 7.2 hereof.

        (p)   "Option Holder" means a Participant who has been granted one or
more Options under the Plan.

        (q)   "Option Period" means the period of time, determined by the
Committee, during which an Option may be exercised by the Option Holder.

        (r)   "Option Price" means the price at which each share of Stock
subject to an Option may be purchased, determined in accordance with
subsection 7.2(b).

        (s)   "Participant" means an Eligible Employee or Eligible Consultant
designated by the Committee from time to time during the term of the Plan to
receive one or more Options under the Plan.

        (t)    "Securities Act" means the Securities Act of 1933, as it may be
amended from time to time.

        (u)   "Share" means one whole share of Stock.

        (v)   "Stock" means the [    ] par value common stock of New World
Restaurant Group, Inc.

2

--------------------------------------------------------------------------------




        2.2   Gender and Number. Except when otherwise indicated by the context,
the masculine gender shall also include the feminine gender, and the definition
of any term herein in the singular shall also include the plural.

ARTICLE III
PLAN ADMINISTRATION

        3.1   General. The Plan shall be administered by the Committee. In
accordance with the provisions of the Plan, the Committee shall, in its sole
discretion, select the Participants from among the Eligible Employees and
Eligible Consultants, determine the number of shares covered by each Option
granted under the Plan, the time at which such Options are to be granted, and
the Option Price, period and manner in which Options become exercisable. The
Committee shall determine the form or forms of the agreements with Participants
that shall evidence the particular provisions, terms, conditions, rights and
duties of the Company and the Participants with respect to the Options granted
pursuant to the Plan, which provisions need not be identical except as may be
provided herein; provided, however, that Eligible Consultants shall not be
eligible to receive Incentive Options. The Committee may from time to time adopt
such rules and regulations for carrying out the purposes of the Plan as it may
deem proper and in the best interests of the Company. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in the Plan or in
any agreement entered into hereunder in the manner and to the extent it shall
deem expedient and it shall be the sole and final judge of such expediency. No
member of the Committee shall be liable for any action or determination made in
good faith. The determinations, interpretations and other actions of the
Committee pursuant to the provisions of the Plan shall be binding and conclusive
for all purposes and on all persons.

        3.2   Delegation by Committee. The Committee may, from time to time,
delegate, to specified officers of the Company, the power and authority to grant
Options under the Plan to specified groups of Eligible Employees and Eligible
Consultants, subject to such restrictions and conditions as the Committee, in
its sole discretion, may impose. The delegation shall be as broad or as narrow
as the Committee shall determine. To the extent that the Committee has delegated
the authority to determine certain terms and conditions of an Option, all
references in the Plan to the Committee's exercise of authority in determining
such terms and conditions shall be construed to include the officer or officers
to whom the Committee has delegated the power and authority to make such
determination. The power and authority to grant Options to any Eligible Employee
or Eligible Consultant who is covered by Section 16(b) of the Exchange Act shall
not be delegated by the Committee.

ARTICLE IV
STOCK SUBJECT TO THE PLAN

        4.1   Number of Shares. The maximum aggregate number of Shares that may
be issued under the Plan pursuant to Options is 900,000 Shares, all of which may
be issued under Incentive Options. Upon exercise of an Option, the Shares issued
upon exercise of such Option shall no longer be considered to be subject to an
outstanding Option for purposes of the immediately preceding sentence.
Notwithstanding anything to the contrary contained herein, no Option granted
hereunder shall become void or otherwise be adversely affected solely because of
a change in the number of Shares of the Company that are issued and outstanding
from time to time, provided that changes to the issued and outstanding Shares
may result in adjustments to outstanding Awards in accordance with the
provisions of this ARTICLE IV. The Shares may be either authorized and unissued
Shares or previously issued Shares acquired by the Company. Such maximum numbers
may be increased from time to time by approval of the Board and by the
stockholders of the Company if, in the opinion of counsel for the Company,
stockholder approval is required. The Company shall at all times during the term
of the Plan and while any Options are outstanding retain as authorized and
unissued Stock at least the number of

3

--------------------------------------------------------------------------------

Shares from time to time required under the provisions of the Plan, or otherwise
assure itself of its ability to perform its obligations hereunder.

        4.2   Limit on Option Grants. The maximum number of Shares with respect
to which a Participant may receive Options under the Plan during the terms of
the Plan is 300,000 Shares. The maximum number may be increased from time to
time by approval of the Board and by the stockholders of the Company. No Options
may be granted with respect to any increased number of Shares until such
increase has been approved by the stockholders. Stockholder approval shall not
be required for increases solely pursuant to Section 4.4 below.

        4.3   Other Shares of Stock. Any Shares that are subject to an Option
that expires or for any reason is terminated unexercised, and any Shares
withheld for the payment of taxes or received by the Company as payment of the
exercise price of an Option, shall automatically become available for use under
the Plan, provided, however, that no more than 800,000 Shares may be issued
under Incentive Options.

        4.4   Adjustments for Stock Split, Stock Dividend, Etc. If the Company
shall at any time increase or decrease the number of its outstanding Shares or
change in any way the rights and privileges of such Shares by means of the
payment of a stock dividend or any other distribution upon such Shares payable
in Stock, or through a stock split, subdivision, consolidation, combination,
reclassification or recapitalization involving the Stock, then in relation to
the Stock that is affected by one or more of the above events, the numbers,
rights and privileges of the following shall be increased, decreased or changed
in like manner as if they had been issued and outstanding, fully paid and
nonassessable at the time of such occurrence: (i) the Shares as to which Options
may be granted under the Plan, (ii) the Shares then included in each outstanding
Option granted hereunder, (iii) the maximum number of Shares available for grant
to any one person in a calendar year pursuant to Section 4.2, (iv) the maximum
number of Shares available for grant pursuant to Incentive Options, and (v) the
number of Shares subject to a delegation of authority under Section 3.2 of this
Plan.

        4.5   Other Distributions and Changes in the Stock. If

        (a)   The Company shall at any time distribute with respect to the Stock
assets or securities of persons other than the Company (excluding cash or
distributions referred to in Section 4.4), or

        (b)   The Company shall at any time grant to the holders of its Stock
rights to subscribe pro rata for additional shares thereof or for any other
securities of the Company, or

        (c)   There shall be any other change (except as described in
Section 4.4) in the number or kind of outstanding Shares or of any stock or
other securities into which the Stock shall be changed or for which it shall
have been exchanged, and if the Committee shall in its discretion determine that
the event described in subsection (a), (b), or (c) above equitably requires an
adjustment in the number or kind of Shares subject to an Option, an adjustment
in the Option Price or the taking of any other action by the Committee,
including without limitation, the setting aside of any property for delivery to
the Participant upon the exercise of an Option or the full vesting of an Option,
then such adjustments shall be made, or other action shall be taken, by the
Committee and shall be effective for all purposes of the Plan and on each
outstanding Option that involves the particular type of stock for which a change
was effected.

        4.6   General Adjustment Rules. No adjustment or substitution provided
for in this ARTICLE IV shall require the Company to sell a fractional Share
under any Option, or otherwise issue a fractional Share, and the total
substitution or adjustment with respect to each Option shall be limited by
deleting any fractional Share. In the case of any such substitution or
adjustment, the aggregate Option Price for the total number of Shares then
subject to an Option shall remain unchanged but the Option Price per Share under
each such Option shall be equitably adjusted by the Committee to reflect the
greater or

4

--------------------------------------------------------------------------------

lesser number of Shares or other securities into which the Stock subject to the
Option may have been changed.

        4.7   Determination by the Committee, Etc. Adjustments under this
ARTICLE IV shall be made by the Committee, whose determinations with regard
thereto shall be final and binding upon all parties thereto.

ARTICLE V
CORPORATE REORGANIZATION; CHANGE OF CONTROL

        5.1   Adjustment of Awards. Upon the occurrence of a Corporate
Transaction (as defined in Section 5.3), the Committee may take any one or more
of the following actions with respect to outstanding Options:

        (a)   Provide that any or all Options shall become fully exercisable
regardless of whether all conditions of exercise relating to length of service,
attainment of financial performance goals, or otherwise have been satisfied;

        (b)   Provide for the assumption or substitution of any or all Options
as described in Section 5.2;

        (c)   Make any other provision for outstanding Options as the Committee
deems appropriate.

The Committee may provide that any Options that are outstanding at the time the
Corporate Transaction is closed shall expire at the time of the closing. The
Committee need not take the same action with respect to all outstanding Options.

        5.2   Assumption or Substitution of Options. The Company, or the
successor or purchaser, as the case may be, may make adequate provision for the
assumption of the outstanding Options or the substitution of new options for the
outstanding Options on terms comparable to the outstanding Options.

        5.3   Corporate Transaction. A Corporate Transaction shall include the
following:

        (a)   Merger; Reorganization: the merger or consolidation of the Company
with or into another corporation or other reorganization (other than a
reorganization under the United States Bankruptcy Code) of the Company (other
than a consolidation, merger, or reorganization in which the Company is the
continuing corporation and which does not result in any reclassification or
change of outstanding shares of Stock); or

        (b)   Sale: the sale or conveyance of the property of the Company as an
entirety or substantially as an entirety (other than a sale or conveyance in
which the Company continues as a holding company of an entity or entities that
conduct the business or businesses formerly conducted by the Company);

        (c)   Liquidation: the dissolution or liquidation of the Company;

        (d)   Change of Control: A "Change of Control" means any transaction or
event occurring on or after the date of this Plan as a direct or indirect result
of which (a) any Person or any group in the aggregate equity interests (other
than Greenlight Capital Offshore Ltd.) shall (1) beneficially own (directly or
indirectly) of the Company having more than 50% of the aggregate voting power of
all equity interests of the Company at the time outstanding or (2) have the
right or power to appoint a majority of the board of directors of the Company;
(b) during any period of two consecutive years, individuals who at the beginning
of such period constituted the board of directors of the Company (together with
any new directors whose election by such board of directors or whose nomination
for election by the shareholders of the Company was approved by a vote of a
majority of the directors of the Company then still in office who were either
directors at the beginning of

5

--------------------------------------------------------------------------------




such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute at least a majority of the board of
directors of the Company then in office; or (c) any event or circumstance
constituting a "change of control" under any documentation evidencing or
governing any indebtedness of the Company in a principal amount in excess of
$10.0 million shall occur which results in an obligation of the Company to
prepay (by acceleration or otherwise purchase, offer to purchase, redeem or
defease all or a portion of such indebtedness).

The terms "beneficially own", "beneficial owner" and "Group" shall have the
meanings ascribed to such terms in Sections 13(d) and 14(d) of the Exchange Act;
provided, however, that, for the purposes of this definition of "Change of
Control" only, any Person or Group other than the Greenlight Capital
Offshore Ltd. shall be deemed to be the current beneficial owner of any shares
of voting Stock of the Company, or any interests or participations in, or
measured by the profits of, the Company, that are issuable upon the exercise of
any option, warrant or similar right, or upon the conversion of any convertible
security, in either case owned by such Person or Group without regard to whether
such option, warrant or convertible security is currently exercisable or
convertible or will become convertible or exercisable within 60 days if the
exercise or conversion price thereof at the time of grant was lower than the
fair market value of the underlying security at the time of grant; or

        (e)   Other Transactions: Any other transaction that the Board
determines by resolution to be a Corporate Transaction.

ARTICLE VI
PARTICIPATION

        Employee Participants in the Plan shall be those Eligible Employees who,
in the judgment of the Committee, are performing, or during the term of their
incentive arrangement will perform, vital services in the management, operation
and development of the Company, and significantly contribute, or are expected to
significantly contribute, to the achievement of long-term corporate economic
objectives. Eligible Consultants shall be selected from those non-employee
consultants to the Company who are performing services important to the
operation and growth of the Company. Participants may be granted from time to
time one or more Options; provided, however, that the grant of each such Option
shall be separately approved by the Committee and receipt of one such Option
shall not result in automatic receipt of any other Option. Upon determination by
the Committee that an Option is to be granted to a Participant, written notice
shall be given to such person, specifying the terms, conditions, rights and
duties related thereto. Options shall be deemed to be granted as of the date
specified in the grant resolution of the Committee, which date shall be the date
of any Option Agreement with the Participant. In the event of any inconsistency
between the provisions of the Plan and any such Option Agreement entered into
hereunder, the provisions of the Plan shall govern.

ARTICLE VII
OPTIONS

        7.1   Grant of Options. Coincident with or following designation for
participation in the Plan, a Participant may be granted one or more Options. The
Committee in its sole discretion shall designate whether an Option is an
Incentive Option or a Non-Qualified Option; provided, however, that only
Non-Qualified Options may be granted to Eligible Consultants. The Committee may
grant both an Incentive Option and a Non-Qualified Option to an Eligible
Employee at the same time or at different times. Incentive Options and
Non-Qualified Options, whether granted at the same time or at different times,
shall be deemed to have been awarded in separate grants and shall be clearly
identified, and in no event shall the exercise of one Option affect the right to
exercise any other Option or affect the number of shares for which any other
Option may be exercised. An Option shall be considered as having been granted on
the date specified in the grant resolution of the Committee.

6

--------------------------------------------------------------------------------

        7.2   Stock Option Agreements. Each Option granted under the Plan shall
be evidenced by a written stock option certificate or agreement (an "Option
Agreement"). An Option Agreement shall be issued by the Company in the name of
the Participant to whom the Option is granted (the "Option Holder") and in such
form as may be approved by the Committee. The Option Agreement shall incorporate
and conform to the conditions set forth in this Section 7.2 as well as such
other terms and conditions that are not inconsistent as the Committee may
consider appropriate in each case.

        (a)   Number of Shares. Each Option Agreement shall state that it covers
a specified number of shares of Stock, as determined by the Committee.

        (b)   Price. The price at which each share of Stock covered by an Option
may be purchased shall be determined in each case by the Committee and set forth
in the Option Agreement, but, in the case of an Incentive Option, in no event
shall the price be less than 100 percent of the Fair Market Value of the Stock
on the date the Incentive Option is granted.

        (c)   Duration of Options; Restrictions on Exercise. Each Option
Agreement shall state the Option Period. The Option Period must end, in all
cases, not more than ten years from the date the Option is granted. The Option
Agreement shall also set forth any installment or other restrictions on exercise
of the Option during such period, if any, as may be determined by the Committee.
Each Option shall become exercisable (vest) over such period of time, if any, or
upon such events, as determined by the Committee.

        (d)   Termination of Services, Death, Disability, Etc. The Committee may
specify the period, if any, during which an Option may be exercised following
termination of the Option Holder's services. The effect of this
subsection 7.2(d) shall be limited to determining the consequences of a
termination and nothing in this subsection 7.2(d) shall restrict or otherwise
interfere with the Company's discretion with respect to the termination of any
individual's services. If the Committee does not otherwise specify, the
following shall apply:

        (i)    If the services of the Option Holder are terminated within the
Option Period for "cause", as determined by the Company, the Option shall
thereafter be void for all purposes. As used in this subsection 7.2(d), "cause"
shall mean willful misconduct, a willful failure to perform the Option Holder's
duties, insubordination, theft, dishonesty, conviction of a felony or any other
willful conduct that is materially detrimental to the Company or such other
cause as the Board in good faith reasonably determines provides cause for the
discharge of an Option Holder.

        (ii)   If the Option Holder becomes Disabled, the Option may be
exercised by the Option Holder within one year following the Option Holder's
termination of services on account of Disability (provided that such exercise
must occur within the Option Period), but not thereafter. In any such case, the
Option may be exercised only as to the shares as to which the Option had become
exercisable on or before the date of the Option Holder's termination of services
because of Disability.

        (iii)  If the Option Holder dies during the Option Period while still
performing services for the Company or within the one year period referred to in
(ii) above or the three-month period referred to in (iv) below, the Option may
be exercised by those entitled to do so under the Option Holder's will or by the
laws of descent and distribution within one year following the Option Holder's
death, (provided that such exercise must occur within the Option Period), but
not thereafter. In any such case, the Option may be exercised only as to the
shares as to which the Option had become exercisable on or before the date of
the Option Holder's death.

        (iv)  If the services of the Option Holder are terminated (which for
this purpose means that the Option Holder is no longer employed by the Company
or performing services for the Company) by the Company within the Option Period
for any reason other than cause,

7

--------------------------------------------------------------------------------




Disability, or death, the Option may be exercised by the Option Holder within
three (3) months following the date of such termination (provided that such
exercise must occur within the Option Period), but not thereafter. In any such
case, the Option may be exercised only as to the shares as to which the Option
had become exercisable on or before the date of termination of services.

        (e)   Consideration for Grant of Option. Each Option Holder agrees to
remain in the employment of the Company or to continue providing consulting
services to the Company, as the case may be, at the pleasure of the Company, for
a continuous period of at least one year after the date the Option is granted,
at the rate of compensation in effect on the date of such agreement or at such
changed rate as may be fixed, from time to time, by the Company. Nothing in this
paragraph shall limit or impair the Company's right to terminate the employment
of any employee.

        (f)    Exercise, Payments, Etc.

        (i)    Manner of Exercise. The method for exercising each Option granted
hereunder shall be by delivery to the Company of written notice specifying the
number of Shares with respect to which such Option is exercised. The purchase of
such Shares shall take place at the principal offices of the Company within
thirty (30) days following delivery of such notice, at which time the Option
Price of the Shares shall be paid in full by any of the methods set forth below
or a combination thereof. Except as set forth in the next sentence, the Option
shall be exercised when the Option Price for the number of shares as to which
the Option is exercised is paid to the Company in full. If the Option Price is
paid by means of a broker's transaction described in subsection 7.2(f)(ii)(D),
in whole or in part, the closing of the purchase of the Stock under the Option
shall take place (and the Option shall be treated as exercised) on the date on
which, and only if, the sale of Stock upon which the broker's transaction was
based has been closed and settled, unless the Option Holder makes an irrevocable
written election, at the time of exercise of the Option, to have the exercise
treated as fully effective for all purposes upon receipt of the Option Price by
the Company regardless of whether or not the sale of the Stock by the broker is
closed and settled. A properly executed certificate or certificates representing
the Shares shall be delivered to or at the direction of the Option Holder upon
payment therefor. If Options on less than all shares evidenced by an Option
Certificate are exercised, the Company shall deliver a new Option Certificate
evidencing the Option on the remaining shares upon delivery of the Option
Certificate for the Option being exercised.

        (ii)   The exercise price shall be paid by any of the following methods
or any combination of the following methods at the election of the Option
Holder, or by any other method approved by the Committee upon the request of the
Option Holder:

        (A)  in cash;

        (B)  by certified check, cashier's check or other check acceptable to
the Company, payable to the order of the Company;

        (C)  by delivery to the Company of certificates representing the number
of shares then owned by the Option Holder, the Fair Market Value of which equals
the purchase price of the Stock purchased pursuant to the Option, properly
endorsed for transfer to the Company; provided however, that no Option may be
exercised by delivery to the Company of certificates representing Stock, unless
such Stock has been held by the Option Holder for more than six (6) months or
such other period of time fixed by the Committee; for purposes of this Plan, the
Fair Market Value of any shares of Stock delivered in payment of the purchase
price upon exercise of the Option shall be the Fair

8

--------------------------------------------------------------------------------




Market Value as of the exercise date; the exercise date shall be the day of
delivery of the certificates for the Stock used as payment of the Option Price;
or

        (D)  if permitted by law, by delivery to the Company of a properly
executed notice of exercise together with irrevocable instructions to a broker
to deliver to the Company promptly the amount of the proceeds of the sale of all
or a portion of the Stock or of a loan from the broker to the Option Holder
required to pay the Option Price.

        (g)   Date of Grant. An Option shall be considered as having been
granted on the date specified in the grant resolution of the Committee.

        (h)   Withholding.

        (i)    Non-Qualified Options. Upon exercise of an Option, the Option
Holder shall make appropriate arrangements with the Company to provide for the
amount of additional withholding required by Sections 3102 and 3402 of the Code
and applicable state income tax laws, including payment of such taxes through
delivery of shares of Stock or by withholding Stock to be issued under the
Option, as provided in ARTICLE VIII.

        (ii)   Incentive Options. If an Option Holder makes a disposition (as
defined in Section 424(c) of the Code) of any Stock acquired pursuant to the
exercise of an Incentive Option prior to the expiration of two years from the
date on which the Incentive Option was granted or prior to the expiration of one
year from the date on which the Option was exercised, the Option Holder shall
send written notice to the Company at the Company's principal place of business
of the date of such disposition, the number of shares disposed of, the amount of
proceeds received from such disposition and any other information relating to
such disposition as the Company may reasonably request. The Option Holder shall,
in the event of such a disposition, make appropriate arrangements with the
Company to provide for the amount of additional withholding, if any, required by
Sections 3102 and 3402 of the Code and applicable state income tax laws.

        7.3   Restrictions on Incentive Options.

        (a)   Initial Exercise. The aggregate Fair Market Value of the Shares
with respect to which Incentive Options are exercisable for the first time by an
Option Holder in any calendar year, under the Plan or otherwise, shall not
exceed $100,000. For this purpose, the Fair Market Value of the Shares shall be
determined as of the date of grant of the Option and Incentive Options shall be
taken into account in the order granted.

        (b)   Ten Percent Stockholders. Incentive Options granted to an Option
Holder who is the holder of record of 10% or more of the outstanding Stock of
the Company shall have an Option Price equal to 110% of the Fair Market Value of
the Shares on the date of grant of the Option and the Option Period for any such
Option shall not exceed five years.

        7.4   Transferability.

        (a)   General Rule: No Lifetime Transfers. An Option shall not be
transferable by the Option Holder except by will or pursuant to the laws of
descent and distribution. An Option shall be exercisable during the Option
Holder's lifetime only by him or her, or in the event of Disability or
incapacity, by his or her guardian or legal representative. The Option Holder's
guardian or legal representative shall have all of the rights of the Option
Holder under this Plan.

        (b)   No Assignment. No right or interest of any Option Holder in an
Option granted pursuant to the Plan shall be assignable or transferable during
the lifetime of the Option Holder, either voluntarily or involuntarily, or be
subjected to any lien, directly or indirectly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy, except as set forth above.

9

--------------------------------------------------------------------------------

        7.5   Shareholder Privileges. No Option Holder shall have any rights as
a shareholder with respect to any shares of Stock covered by an Option until the
Option Holder becomes the holder of record of such Stock, and no adjustments
shall be made for dividends or other distributions or other rights as to which
there is a record date preceding the date such Option Holder becomes the holder
of record of such Stock, except as provided in ARTICLE IV.

ARTICLE VIII
RIGHTS OF PARTICIPANTS

        8.1   Service. Nothing contained in the Plan or in any Option granted
under the Plan shall confer upon any Participant any right with respect to the
continuation of his employment by, or consulting relationship with, the Company,
or interfere in any way with the right of the Company, subject to the terms of
any separate employment agreement or other contract to the contrary, at any time
to terminate such services or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of an Option.
Whether an authorized leave of absence, or absence in military or government
service, shall constitute a termination of service shall be determined by the
Committee at the time.

        8.2   No Plan Funding. Obligations to Participants under the Plan will
not be funded, trusteed, insured or secured in any manner. The Participants
under the Plan shall have no security interest in any assets of the Company, and
shall be only general creditors of the Company.

ARTICLE IX
GENERAL RESTRICTIONS

        9.1   Investment Representations. The Company may require any person to
whom an Option is granted, as a condition of exercising such Option, to give
written assurances in substance and form satisfactory to the Company and its
counsel to the effect that such person is acquiring the Stock for his own
account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as the Company deems
necessary or appropriate in order to comply with Federal and applicable state
securities laws. Legends evidencing such restrictions may be placed on the Stock
certificates.

        9.2   Compliance with Securities Laws. Each Option shall be subject to
the requirement that, if at any time counsel to the Company shall determine that
the listing, registration or qualification of the shares subject to such Option
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental or regulatory body, is necessary as a condition
of, or in connection with, the issuance or purchase of shares thereunder, such
Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained on conditions acceptable to the Committee. Nothing herein shall be
deemed to require the Company to apply for or to obtain such listing,
registration or qualification.

        9.3   Changes in Accounting Rules. Except as provided otherwise at the
time an Option is granted, notwithstanding any other provision of the Plan to
the contrary, if, during the term of the Plan, any changes in the financial or
tax accounting rules applicable to Options shall occur which, in the sole
judgment of the Committee, may have a material adverse effect on the reported
earnings, assets or liabilities of the Company, the Committee shall have the
right and power to modify as necessary, any then outstanding and unexercised
Options as to which the applicable services or other restrictions have not been
satisfied.

10

--------------------------------------------------------------------------------


ARTICLE X
OTHER EMPLOYEE BENEFITS

        The amount of any compensation deemed to be received by a Participant as
a result of the exercise of an Option or sale of Option Shares shall not
constitute "earnings" or "compensation" with respect to which any other employee
benefits of such employee are determined, including without limitation benefits
under any pension, profit sharing, 401(k), life insurance or salary continuation
plan.

ARTICLE XI
PLAN AMENDMENT, MODIFICATION AND TERMINATION

        The Board may at any time terminate, and from time to time may amend or
modify the Plan provided, however, that no amendment or modification may become
effective without approval of the amendment or modification by the shareholders
if shareholder approval is required to enable the Plan to satisfy any applicable
statutory or regulatory requirements, or if the Company, on the advice of
counsel, determines that shareholder approval is otherwise necessary or
desirable.

        No amendment, modification or termination of the Plan shall in any
manner adversely affect any Options granted under the Plan without the consent
of the Participant holding such Options.

ARTICLE XII
WITHHOLDING

        12.1 Withholding Requirement. The Company's obligations to deliver
shares of Stock upon the exercise of any Option shall be subject to the
Participant's satisfaction of all applicable federal, state and local income and
other tax withholding requirements.

        12.2 Withholding With Stock. At the time the Committee grants an Option
or at any time thereafter, it may, in its sole discretion, grant the Participant
an election to pay all such amounts of tax withholding, or any part thereof, by
electing (a) to have the Company withhold from shares otherwise issuable to the
Participant, shares of Stock having a value equal to the amount required to be
withheld or such lesser amount as may be elected by the Participant; provided
however, that the amount of Stock so withheld shall not exceed the minimum
amount required to be withheld under the method of withholding that results in
the smallest amount of withholding, or (b) to transfer to the Company a number
of shares of Stock that were acquired by the Participant more than six months
prior to the transfer to the Company and that have a value equal to the amount
required to be withheld or such lesser amount as may be elected by the
Participant. All elections shall be subject to the approval or disapproval of
the Committee. The value of shares of Stock to be withheld shall be based on the
Fair Market Value of the Stock on the date that the amount of tax to be withheld
is to be determined (the "Tax Date"). Any such elections by Participants to have
shares of Stock withheld for this purpose will be subject to the following
restrictions:

        (a)   All elections must be made prior to the Tax Date.

        (b)   All elections shall be irrevocable.

        (c)   If the Participant is an officer or director of the Company within
the meaning of Section 16 of the Exchange Act ("Section 16"), the Participant
must satisfy the requirements of such Section 16 and any applicable
Rules thereunder with respect to the use of Stock to satisfy such tax
withholding obligation.

11

--------------------------------------------------------------------------------




ARTICLE XIII
REQUIREMENTS OF LAW

        13.1 Requirements of Law. The issuance of Stock and the payment of cash
pursuant to the Plan shall be subject to all applicable laws, rules and
regulations.

        13.2 Federal Securities Law Requirements. If a Participant is an officer
or director of the Company within the meaning of Section 16 of the Exchange Act,
Options granted hereunder shall be subject to all conditions required under
Rule 16b-3, or any successor rule promulgated under the Exchange Act, to qualify
the Option for any exception from the provisions of Section 16(b) of the
Exchange Act available under that Rule. Such conditions shall be set forth in
the Option Agreement which describes the Options.

        13.3 Governing Law. The Plan and all agreements hereunder shall be
construed in accordance with and governed by the laws of the State of Colorado.

ARTICLE XIV
DURATION OF THE PLAN

        Unless sooner terminated by the Board of Directors, the Plan shall
terminate at the close of business on December 19, 2013, and no Option shall be
granted after such termination. Options outstanding at the time of the Plan
termination may continue to be exercised in accordance with their terms.

[SIGNATURE PAGE FOLLOWS]

12

--------------------------------------------------------------------------------

Dated: March 26, 2003


 
 
NEW WORLD RESTAURANT GROUP, INC.
a Delaware corporation
 
 
By:
 
/s/  PAUL J.B. MURPHY, III      

--------------------------------------------------------------------------------

Paul J.B. Murphy, III
Chairman and Chief Executive Officer and
Principal Executive Officer

13

--------------------------------------------------------------------------------



QuickLinks


NEW WORLD RESTAURANT GROUP, INC. EXECUTIVE EMPLOYEE INCENTIVE PLAN (effective
December 19, 2003)
